— Motion by petitioner to suspend respondent from the practice of law based upon his conviction in the United States District Court for the District of South Dakota on August 20, 1984, upon his plea of guilty of the felonies of conspiracy in violation of section 371 of title 18 of the United States Code (one count), mail fraud in violation of section 1341 of title 18 (six counts) and wire fraud in violation of section 1343 of title 18 (three counts). Respondent was admitted to practice by this court on motion on April 12, 1983.
Motion granted and respondent suspended from the practice of law until further order of the court. Order entered. Mahoney, P. J., Kane, Main, Casey and Weiss, JJ., concur.